Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/13/2022 under 37 CFR 1.131 has been considered.
Claims 1-8, 10-15, 26 are allowed.
The following is an examiner' s statement of reasons for allowance: 
           The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 0713/2022 with the amended claims (incorporating previously indicated allowable subject matter), are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The amendment regarding claims 21-25 are ineffective to overcome the cited prior art as the Fig. 16 of Katoh discloses the amended limitation.
DETAILED ACTION
This action is responsive to application No. 16143641 filed on 09/27/2018.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of 1-15, 21-25 in the reply filed on 02/14/2022 is acknowledged.
Claims 1-8, 10-15, 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/27/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable subject matter 
Claims 1-8, 10-19, 26 are allowed.
The following is an examiner' s statement of reasons for allowance: 
           The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 0713/2022 with the amended claims (incorporating previously indicated allowable subject matter), are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Claim 27 is objected to as being dependent upon a rejected base claim (independent claim 21), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katoh et al. (US 6,333,516).
With respect to dependent claim 9, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein a distance from the passive barrier element to the first gate or the second gate is between 10 and 60 nanometers”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh et al. (US 6,333,516).
Regarding independent claim 21, Katoh et al. teach a quantum computing device, comprising: 
a quantum processing device (Fig. 44, Col. 24, lines 31-36 disclose a quantum processor), wherein the quantum processing device includes a quantum dot device (Col. 24, lines 37-42) comprising: 
a quantum well stack (Fig. 16, element 25, 26 29, 45, 46), 
a first gate (Fig. 16, element 33 is gate electrode which is the same material as the instant application) above the quantum well stack, 
a second gate (Fig. 16, element 48 is gate electrode which is the same material as the instant application) above the quantum well stack, and 
a passive barrier element (Fig. 16, element 45, Col. 19, lines 64-67, Col. 18, lines 56-61 disclose aluminum oxide, silicon oxide etc. which is the same material as the instant application) in a portion of the quantum well stack between the first gate and the second gate; 
wherein a portion of the quantum well stack is between an upper surface of the quantum well stack and the passive barrier element (Fig. 16); and 
a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the first gate and the second gate (Col. 19, lines 13-56 disclose applying gate voltages).
Regarding claim 23, Katoh et al. teach wherein the quantum processing device includes a plurality of quantum dot devices, and wherein each individual quantum dot device of the plurality of quantum dot devices is the quantum dot device (Col. 6, lines 10-19).
Regarding claim 24, Katoh et al. teach a memory device configured to store data generated by the quantum dot device during operation of the quantum processing device (Col. 20, lines 53-59).
Regarding claim 25, Katoh et al. teach wherein the memory device is configured to store instructions for a quantum computing algorithm to be executed by the quantum computing device (Col. 20, lines 53-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (US 6,333,516) in view of Payam et al. (W0 2018143986).
Regarding claim 22, Katoh et al. teach all of the limitations as discussed above.
Katoh et al. do not explicitly disclose a cooling apparatus configured to maintain a temperature of the quantum processing device below 5 degrees Kelvin.
Before the effective filling date of the invention it was well known in the art to provide a cooling apparatus configured to maintain a temperature of the quantum processing device below 5 degrees Kelvin as shown by Payam et al. in paragraph 0198.

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/           Primary Examiner, Art Unit 2813